Case 9:20-cv-81175-RAR Document 3 Entered on FLSD Docket 07/20/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

STEVEN UNGER

 

Plaintiff(s)
V.

MAJORCA AT VIA VERDE HOMEOWNERS
ASSOCIATION INC.

Civil Action No. #: 9:20-cv-81175-RAR

 

OE OS “SS

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) MAJORCA AT VIA VERDE HOMEOWNERS ASSOCIATION INC.
C/O REGISTERED AGENT
KAREN GAGLIANO
955-N NW 17TH AVENUE
DELRAY BEACH FL 33445

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: MARCY | LAHART PA

249 SE TUSCAWILLA ROAD
MICANOPY FL 32667

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

s/P. Curtis

Deputy Clerk
U.S. District Courts

Date. Jul 20, 2020

 

 

Clerk of Court
